DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species 1 in the reply filed on 01/23/2022
 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 19 , and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga US Publication No. 2016/0248956 in view of Price et al US Publication No. 2019/0305018.

Regarding claim 1 Mitsunaga discloses of Fig. 1 – 12, of applicant’s an image sensor (paragraph 0064 pixel unit 151 is an image sensor) comprising: a pixel array comprising a plurality of pixels (paragraph 0057 a Bayer RGB pixel array comprising a plurality of RGB pixels as a set of four pixels); a color filter array comprising a plurality of color filter clusters disposed over the pixel array, each of the color filter clusters comprising a group of same color filters, wherein pixels having different exposure times (paragraph 0055 of a Bayer array with color filters, (paragraph 0057) a Bayer RGB pixel array comprising a plurality of RGB pixels as a set of four pixels if formed and where 

Mitsunaga further discloses of Fig. 1 – 12, of applicant’s and readout circuitry configured to concurrently provide the pixels sharing the common filter cluster and having a first exposure time to a readout line for digital data conversion (paragraph 0057 a Bayer RGB pixel array comprising a plurality of RGB pixels as a set of four pixels if formed. Paragraph 0113 the charge generated by the photodiode PD is transmitted to the floating diffusion FD. When the transmission is sufficiently completed, the column selection signal SL is applied to the transistor M4 and a source current of the transistor M3 according to a charge amount of the floating diffusion FD flows to the column signal line SIG and is transmitted as a pixel signal level as the A/D convertor 203 such that the transistor M4 is a readout circuitry configured to concurrently provide the 2 X 2 pixels sharing the common RGB filter cluster and having a first exposure time to a readout line SIG for digital data conversion by the A/D convertor 203);

Mitsunaga discloses an imager method of reading out pixel blocks of the same color but with different exposure timings but does not expressively disclose pixels sharing a common color cluster have different exposure times;



Regarding claim 2 of the combination of Mitsunaga in view of Price et al, Mitsunaga further discloses of applicant’s wherein the color filter clusters each comprise four same color filters arranged in squares (paragraph 0146, Fig. 12(1), a pixel array is the pixel array in which the same colors are set in the 2 X 2 pixel units, 4 pixels, make up the RGB color filter cluster blocks arranged in squares).



Regarding claim 4 of the combination of Mitsunaga in view of Price et al further discloses of applicant’s wherein pixels disposed diagonally with respect to a horizontal or vertical direction have a same exposure time (in Price in Fig. 10 it is seen that of the green G1 pixels disposed diagonally with respect to a horizontal or vertical direction have a same exposure time 1010.

Regarding claim 5 of the combination of Mitsunaga in view of Price et al, Price et al further teaches of applicant’s further comprising a plurality of analog-to-digital converters (ADCs) coupled to the readout circuitry, each of the ADCs being configured to convert pixel signals of pixels sharing the common filter cluster and having the first exposure time to first digital data and sequentially convert pixel signals of pixels sharing the common filter cluster and having a second exposure time different from the first exposure time to second digital data (paragraph 0076 – 0077, FIG. 10 shows that portions of the exposure periods for the different pixel sets overlap and that portions of the readout periods for the different pixel sets also overlap. The exposure period (or time) 1010 and the readout period 1015 both correspond to the pixels in set 1 (e.g., R1, 

Regarding claim 6 of the combination of Mitsunaga in view of Price et al, Mitsunaga further discloses of applicant’s further comprising a data storage configured to store the first digital data and the second digital data (paragraph 0104 - 0105 a pixel signals of the Row 2i and (2i+1) held in the register (Reg) 206 after being ADC 203 converted such that register 206 is a data storage configured to store the first digital 

Regarding claim 7 of the combination of Mitsunaga in view of Price et al, Price et al further teaches of applicant’s further comprising wherein the different exposure times overlap (paragraph 0034 at least a portion of the second exposure period overlaps with at least a portion of the first exposure period).

Regarding claim 19 of the combination of Mitsunaga in view of Price et al further teaches of applicant’s a method for binning pixels in an image sensor (Mitsunaga in paragraph 0071 in the pixel information combining unit 162, an output pixel value is calculated by an addition process of the multiple different exposure time pixel information 181 and pixel information combining unit 162 calculates one pixel value, binning, of an output image on the basis of four pixel signals), the method comprising: 

The combination of Mitsunaga in view of Price et al further teaches of applicant’s providing, by readout circuitry, a first set of pixel signals of a first set of pixels in a color filter cluster having a first exposure time to a readout line by readout circuitry; converting the first set of pixel signals to first digital data; providing, by the readout circuitry, a second set of pixel signals of a second set of pixels in the color filter cluster having a second exposure time to the readout line by the readout circuitry, the second exposure time being different from the first exposure time; converting the second set of pixel signals to second digital data (Mitsunaga in paragraph 0061 a control unit 105 outputs a control signal to each unit according to a program stored in a memory not illustrated in 

The combination of Mitsunaga in view of Price et al further teaches of applicant’s and combining the first and second digital data through a suitable algorithm to obtain a single composite HDR digital value  (Mitsunaga  in paragraph 0061 a control unit 105 outputs a control signal to each unit according to a program stored in a memory not illustrated in the drawings and controls various processes. Paragraph 0071 in the pixel information combining unit 162, an output pixel value is calculated by an addition process of the multiple different exposure time pixel information 181 and pixel information combining unit 162 calculates one pixel value, binning, of an output image on the basis of four pixel signals. Paragraph 0164  a program for causing the processes to be executed is performed (Price et al in paragraph 0074 – 0075) of an HDR method in fig. 10 such that the first and second digital data are combined through a suitable algorithm to obtain a single composite HDR digital value).

Regarding claim 20 of the combination of Mitsunaga in view of Price et al, Mitsunaga further discloses of applicant’s wherein converting the first set of pixel signals and the second set of pixel signals are sequentially performed by a same analog-to-digital converter (paragraph 0102 a pixel signal read from each pixel is converted into a digital value in an A/D convertor 203, through the column signal line SIG such that converting any of the first set of pixel signals and the second set of pixel signals are 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MARK T MONK/Primary Examiner, Art Unit 2696